DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2021. Since Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 11,072,861 in view of Inokuti et al. (US 4,698,272). Regarding claim 1, claims 8-9 of Patent ‘861 recite a grain-oriented steel sheet having a similar composition and a tension-insulation coating. While the claims of ‘861 do not recite the claimed average roughness, Inokuti teaches the surface of the steel sheet has an average roughness Ra of less than 0.4 µm to provide an extra low .
Claim 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No. 17/259,119 in view of Inokuti et al. (US 4,698,272). Regarding claim 1, claims 5-8 of copending ‘119 recite a grain-oriented steel sheet having a similar composition and a tension-insulation coating. While the claims of ‘119 do not recite the claimed average roughness, Inokuti teaches the surface of the steel sheet has an average roughness Ra of less than 0.4 µm to provide an extra low iron loss product (col. 6, lines 6-10) and to improve lamination factor (col. 3, lines 7-25). The surface roughness of Inokuti is presumed to be constant over the steel sheet in all directions, absent objective evidence to the contrary. See MPEP 2112. Inokuti teaches a number of exemplary steel sheets having an average surface roughness of, e.g., 0.05 µm (col. 7, line 14; col. 8, line 16) and 0.04 µm (col. 19, line 10), which suggests to those of ordinary skill in the art that surface roughness should be as low as possible. Based on these teachings of Inokuti, it would .
This is a provisional nonstatutory double patenting rejection.
Claim 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of copending Application No. 17/258,968 in view of Inokuti et al. (US 4,698,272). Regarding claim 1, claims 6-9 of copending ‘968 recite a grain-oriented steel sheet having a similar composition and a tension-insulation coating. While the claims of ‘968 do not recite the claimed average roughness, Inokuti teaches the surface of the steel sheet has an average roughness Ra of less than 0.4 µm to provide an extra low iron loss product (col. 6, lines 6-10) and to improve lamination factor (col. 3, lines 7-25). The surface roughness of Inokuti is presumed to be constant over the steel sheet in all directions, absent objective evidence to the contrary. See MPEP 2112. Inokuti teaches a number of exemplary steel sheets having an average surface roughness of, e.g., 0.05 µm (col. 7, line 14; col. 8, line 16) and 0.04 µm (col. 19, line 10), which suggests to those of ordinary skill in the art that surface roughness should be as low as possible. Based on these teachings of Inokuti, it would have been obvious at the effective time of filing for one of ordinary skill in the art to surface valleys exceeding 0.1 µm in depth in order to achieve a low average surface roughness of less than 0.4 µm for improved iron loss and improved lamination.
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/980,461 in view of .
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of copending Application No. 16/978,155 in view of Inokuti et al. (US 4,698,272). Regarding claims 1-2, claims 14-18 of copending ‘155 recite a grain-oriented steel sheet having a similar composition and a tension-insulation coating. While the claims of ‘155 do not recite the claimed average roughness, Inokuti teaches the surface of the steel sheet has an average roughness Ra of less than 0.4 µm to provide an extra low iron loss product (col. 6, lines 6-10) and to improve lamination factor (col. 3, lines 7-25). The surface roughness of Inokuti is .
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of copending Application No. 16/981,126 in view of Inokuti et al. (US 4,698,272). Regarding claim 1, claims 3-4 of copending ‘126 recite a grain-oriented steel sheet having a similar composition and a tension-insulation coating. While the claims of ‘126 do not recite the claimed average roughness, Inokuti teaches the surface of the steel sheet has an average roughness Ra of less than 0.4 µm to provide an extra low iron loss product (col. 6, lines 6-10) and to improve lamination factor (col. 3, lines 7-25). The surface roughness of Inokuti is presumed to be constant over the steel sheet in all directions, absent objective evidence to the contrary. See MPEP 2112. Inokuti teaches a number of exemplary steel sheets having an average surface roughness of, e.g., 0.05 µm (col. 7, line 14; col. 8, line 16) and 0.04 µm (col. 19, line 10), which suggests to those of ordinary skill in the art that surface roughness should be as low as possible. Based on these teachings of Inokuti, it would have been obvious at the effective time of filing for one of ordinary skill in the art to .
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-25 of copending Application No. 16/979,110 in view of Inokuti et al. (US 4,698,272). Regarding claim 1, claims 16-25 of copending ‘110 recite a grain-oriented steel sheet having a similar composition and a tension-insulation coating. While the claims of ‘110 do not recite the claimed average roughness, Inokuti teaches the surface of the steel sheet has an average roughness Ra of less than 0.4 µm to provide an extra low iron loss product (col. 6, lines 6-10) and to improve lamination factor (col. 3, lines 7-25). The surface roughness of Inokuti is presumed to be constant over the steel sheet in all directions, absent objective evidence to the contrary. See MPEP 2112. Inokuti teaches a number of exemplary steel sheets having an average surface roughness of, e.g., 0.05 µm (col. 7, line 14; col. 8, line 16) and 0.04 µm (col. 19, line 10), which suggests to those of ordinary skill in the art that surface roughness should be as low as possible. Based on these teachings of Inokuti, it would have been obvious at the effective time of filing for one of ordinary skill in the art to surface valleys exceeding 0.1 µm in depth in order to achieve a low average surface roughness of less than 0.4 µm for improved iron loss and improved lamination.
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/628,983 in view of Inokuti et al. (US 4,698,272). Regarding claim 1, claims 1-2 of copending ‘983 recite .
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/760,143 in view of Inokuti et al. (US 4,698,272). Regarding claim 1, claim 1 of copending ‘143 recites a grain-oriented steel sheet having a similar composition. While the claims of ‘143 do not recite the claimed average roughness or tension-insulation coating, Inokuti teaches the surface of the steel sheet has an average roughness Ra of less than 0.4 µm to provide an extra low iron loss product (col. 6, lines 6-10) and to improve lamination factor of a tension coating (col. 3, lines 7-25). The surface roughness of Inokuti is presumed to be constant over the steel sheet in all directions, absent objective evidence to the contrary. .
This is a provisional nonstatutory double patenting rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: “Ra along a rolling 90 direction that is a direction perpendicular to a rolling direction” should be rewritten to improve readability and reduce redundant verbosity, such as “Ra along a direction that is perpendicular to a rolling direction”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuti et al. (US 4,698,272)
Regarding claims 1-2, Inokuti teaches a grain-oriented steel sheet having the following composition as compared to the claimed composition:

Claim 1
Inokuti (col. 9, line 26-col. 11, line 9)
C
≤0.010%
0.01%-0.06%
Si
2.50%-4.00%
2.0%-4.0%
Mn
0.050%-1.000%
0.01%-0.2%
S+Se
≤0.005%
0.005%-0.05%
Al
≤0.005%
0.005%-0.06%
N
≤0.005%
0.001%-0.01%
Bi+Te+Pb
0%-0.0300%
“small amount”
Sb
0%-0.50%
0.005%-0.20%
Sn
0%-0.50%
0.01%-0.5%
Cr
0-0.50%
“small amount”
Cu
0%-1.0%
0.01%-1.0%
Fe
Balance
Balance


The composition of the steel sheet of Inokuti overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. With respect to Bi+Te+Pb and Cr amounts, Inokuti teaches these elements are optionally added as an inhibitor forming element (col. 10, line 62-col. 11, line 9). Because Inokuti teaches inhibitor forming elements such as Sn or Cu are present with upper limits of 0.5% and 1.0%, it would have been obvious at the effective time of filing for one of ordinary skill in the art to use these ranges as starting points to determine the ideal content for the other elements listed as inhibitor forming elements. See MPEP 2144.05 II.
Inokuti discloses forming a tension-applying insulation coating on the steel sheet (col. 3, line 62-col. 4, lines 6). Inokuti also teaches that the surface of the steel sheet has an average roughness Ra of less than 0.4 µm to provide an extra low iron loss product (col. 6, lines 6-10). The low surface roughness also contributes to improved lamination factor (col. 3, lines 7-25). This average surface roughness lies within the claimed average surface roughness. The surface roughness of Inokuti is presumed to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784